EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael V. Battaglia on 7/15/2022.

The application has been amended as follows: Claims 1-6 are canceled. Claim 7 is amended to remove recitations directed to the pressurized carbon dioxide and to recite two mixed refrigerant flow paths. 

1-6.  	(Canceled)

7. (Currently amended) A cooling system comprising:
a compressor configured to pressurize carbon dioxide to form pressurized carbon dioxide;
a depressurization apparatus configured to depressurize the pressurized carbon dioxide, the depressurization apparatus including a valve;
a mixer provided downstream from the depressurization apparatus and configured to generate a mixed refrigerant in which the pressurized carbon dioxide, which is depressurized, and a solvent in a liquid state are mixed;
a separator provided downstream from the mixer and configured to separate carbon dioxide in a gas state from the mixed refrigerant;
a second depressurization apparatus configured to depressurize the mixed refrigerant, the second depressurization apparatus including a valve and being provided downstream from the separator;
a heat exchanger configured to exchange heat between the mixed refrigerant cooled in the second depressurization apparatus through depressurization and a fluid to be cooled; and
a second heat exchanger configured to cool in a first mixed refrigerant flow path using cooled in the second depressurization apparatus through depressurization and in a second mixed refrigerant flow path, the second heat exchanger being integrated with the heat exchanger.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 7 is allowable over the prior art of record. For example, Vobach in view of James does not teach an integrated heat exchanger wherein a mixed refrigerant in a first mixed refrigerant flow path is cooled with a mixed refrigerant cooled in a second depressurization apparatus through depressurization and in a second mixed refrigerant flow path. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/               Examiner, Art Unit 3763